          Case 3:19-cv-00066-JWD-EWD              Document 36        02/03/21 Page 1 of 26




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

    TONIA MARIE SKINNER, ET AL.
                                                      CIVIL ACTION
    VERSUS
                                                      NO. 19-66-JWD-EWD
    JASON ARD, SHERIFF OF LIVINGTSON
    PARISH, ET AL.

                                       RULING AND ORDER

          This matter comes before the Court on the Re-Urged Motion to Dismiss Pursuant to Rule

12(b)(6) (Doc. 21) filed by Defendant Jason Ard, Sheriff of Livingston Parish, State of Louisiana

(“Sheriff Ard”). 1 Plaintiffs Tonia Marie Skinner (“Ms. Skinner”) and Gregory W. Causey (“Mr.

Causey”) (collectively, “Plaintiffs”) oppose the motion. (Doc. 28.) Sheriff Ard filed a reply. (Doc.

29.) Oral argument is not necessary. The Court has carefully considered the law, the facts in the

record, and the arguments and submissions of the parties and is prepared to rule. For the following

reasons, Sheriff Ard’s motion is granted, and Plaintiffs’ claims against him are dismissed with

prejudice.

     I.      Relevant Factual and Procedural Background

             A. Relevant Factual Background

                      1. Introduction

          The factual allegations in the operative complaint were laid out in detail in the Court’s

Ruling and Order (Doc. 35) on Deputy McLin’s re-urged motion to dismiss (Doc. 22). Those

factual allegations are incorporated by reference into this ruling.



1
 The other defendant in this case is Deputy Barney McLin. Deputy McLin filed a separate Re-Urged Motion to
Dismiss Pursuant to Rule 12(b)(6) (Doc. 22), which the Court denied in a different ruling. (Doc. 35.)
       Case 3:19-cv-00066-JWD-EWD              Document 36       02/03/21 Page 2 of 26




       In sum, Deputy McLin arrived on Plaintiffs’ property to serve a jury summons. Plaintiffs’

dog Roscoe was loose. Ms. Skinner warned Deputy McLin that Roscoe was loose. The deputy

said he wasn’t worried and proceeded anyway. The dog was not barking or aggressive.

       Roscoe ran toward the officer, circled him, and “nipped” the back of the deputy’s leg. The

bite was so mild that it didn’t tear the deputy’s pants leg and caused only a scratch to his calf.

After the “nip,” Roscoe ran back toward Ms. Skinner.

       Deputy McLin responded by drawing his fire arm and shooting Roscoe twice in the side.

The dog was seriously wounded. He could not stand, walk, run, or jump. Roscoe cried in pain

and crawled toward his owner. The officer fired two more shots at the dog and missed, all while

the dog was near Ms. Skinner. Finally, Deputy McLin took steps toward the pet, aimed at his

head, and fired a final shot which killed Roscoe.

                     2. Allegations Relevant to Sheriff Ard

       Plaintiffs allege that Sheriff Ard “failed to train and equip [Deputy McLin] with respect to

properly handling dog/animal encounters without the use of lethal force.” (First Amend. Compl. ¶

41, Doc. 20.) This claim is “[b]ased upon . . . previous incidents of [Deputy McLin] firing his

weapon and killing a dog without actual danger to persons[.]” (Id.) Specifically, Plaintiffs allege,

“[u]pon information and belief,” that the deputy “has previously been involved in situations

wherein he discharged his gun, killing a dog, while no person was in danger of severe physical

harm.” (First Amend. Compl. ¶ 40, Doc. 20.)

       Plaintiffs further assert:

               Upon information and belief, Sheriff JASON ARD, with deliberate
               indifference, gross negligence, and reckless disregard to the rights
               of Plaintiffs - and all persons similarly situated - maintained,
               enforced, tolerated, permitted, and applied policies, practices, or
               customs and usages of (including but not limited to) subjecting
               citizens to unreasonable seizures by failing to adequately train,

                                                 2
        Case 3:19-cv-00066-JWD-EWD                 Document 36       02/03/21 Page 3 of 26




                   supervise, and equip employees to properly handle dog/animal
                   encounters without the use of lethal force as evidenced by the two
                   incidents involving DEPUTY McLIN that we know of at this time

                   [ ] DEPUTY McLIN acted unreasonably under the circumstances
                   by resorting to lethal force without a reasonable apprehension of any
                   threat of severe bodily injury to any person. DEPUTY McLIN’s
                   unreasonable actions are wholly or partially a result of the
                   Defendant Sheriff JASON ARD’s failure to train and/or equip
                   DEPUTY McLIN to properly handle dog/animal encounters without
                   the use of lethal force.


(Id. ¶¶ 50–51.) Plaintiffs allege that “Upon information and belief, Defendant, Sheriff JASON

ARD had a policy, practice, or custom of failing to train or failing to adequately train his deputies

regarding use of lethal force and handling dog/animal encounters.” (Id. ¶ 52.) Lastly, Plaintiffs

assert in their § 1983 claim:

                   Upon information and belief, Sheriff JASON ARD, with deliberate
                   indifference, gross negligence, and reckless disregard to the rights
                   of Plaintiffs, and all persons similarly situated, maintained,
                   enforced, tolerated, permitted, and applied policies, practices, or
                   customs and usages of (including but not limited to), subjecting
                   people to unreasonable seizures of their property and failure to
                   adequately train, supervise, and equip employees to properly handle
                   dog/animal encounters.

(Id. ¶ 62.)

                        3. Relief Sought

        Plaintiffs seek, inter alia, compensatory and punitive damages. (Id. ¶¶ 81–82.) Plaintiffs

claim that they experienced property damage, veterinary expenses, and mental anguish from

Roscoe’s death and from being “within feet of the trajectory of [Deputy McLin’s] fired weapons.”

(Id. ¶¶ 43, 53.)

        Plaintiffs bring the following claims for relief: (1) illegal seizure under the Fourth

Amendment against Deputy McLin and Sheriff Ard (id. ¶¶ 54–63); (2) state law conversion claim



                                                    3
         Case 3:19-cv-00066-JWD-EWD                     Document 36           02/03/21 Page 4 of 26




against Deputy McLin (id. ¶¶ 64–67); (3) state law respondeat superior claim against Sheriff Ard

for Deputy McLin’s actions (id.¶¶ 68–72); and (4) state law claims against Sheriff Ard for

negligent hiring, training, and supervising (id. ¶¶ 73–77).

             B. Procedural History

         Plaintiffs filed their original complaint on February 1, 2019. (Doc. 1.) On May 1, 2019,

Deputy McLin and Sheriff Ard filed separate motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6). (Docs. 5, 6.)

         On February 11, 2020, this Court issued an order granting in part and denying in part

Sheriff Ard’s motion. (Ruling and Order, Doc. 18.) 2 Specifically, the Court (1) denied the motion

as to Plaintiffs’ state law claim for respondeat superior; (2) dismissed with prejudice Plaintiffs’

respondeat superior claim under § 1983; and (3) dismissed without prejudice Plaintiffs’ other

claims against Sheriff Ard. (Id. at 20.) With respect to the § 1983 official capacity claim, the Court

found:

                  Here, Plaintiffs’ conclusory allegation that the Sheriff “had a policy,
                  practice, or custom of failing to train or failing to adequately train
                  its officers regarding use of lethal force and handling dog/animal
                  encounters,” (Doc. 1 at ¶ 32.), without more specific factual
                  allegations support, “effectively amount[s] to a formulaic recitation
                  of the elements of [the] 42 U.S.C. § 1983 cause of action.” See
                  [Norton v. Livingston Parish Det. Ctr., No. 13-437, 2013 WL
                  5519400, at *5 (M.D. La. Oct. 2, 2013)] (citing Twombly, 550 U.S.
                  at 555). . . .

                  Plaintiffs likewise allege that there was a failure to train, supervise,
                  and equip employees and specifically Deputy McLin regarding use
                  of lethal force and handling dog/animal encounters. . . .




2
  On February 10, 2020, this Court issued an order granting in part and denying in part Deputy McLin’s motion.
(Ruling and Order, Doc. 17 at 19.) Specifically, the Court (1) dismissed Plaintiffs’ claim under § 1983 and for medical
and veterinary expenses without prejudice; (2) dismissed Plaintiffs’ claim for Lejune damages with prejudice; and (3)
denied the motion in all other respects. (Id.)


                                                          4
          Case 3:19-cv-00066-JWD-EWD                  Document 36         02/03/21 Page 5 of 26




                 [B]ecause Plaintiffs have made only conclusory factual allegations
                 as to what the Sheriff’s policy was and ha[ve] made no factual
                 allegations sufficient to show a custom, Plaintiffs’ claim against
                 Sheriff Ard in his official capacity must be dismissed.

(Id. at 12–14.) As to Plaintiffs’ individual capacity claims against Sheriff Ard, the Court found

that Plaintiffs also failed to state a claim. The Court stated, “[h]ere the Plaintiffs’ conclusory

allegations regarding the Sheriff’s failure to train and deliberate indifference are not sufficient to

state a claim for personal liability under § 1983.” (Id. at 15–16.) Finally, the Court dismissed the

state law claims for negligent hiring, training and supervision based on the state statutory immunity

defense in La. R.S. 9:2798.1:

                 In this case, Sheriff Ard is a policymaker and in his discretionary
                 decision-making capacity, has to train and supervise deputies at the
                 Livingston Parish Sheriff’s Office. La. R.S. 9:2798.1 applies to
                 those decisions. The conclusory allegations in the Complaint that
                 Sheriff Ard’s actions in failing to train or supervise were willful,
                 malicious, and flagrant misconduct do not rise to a level to make the
                 La. R.S. 9:2798.1 immunity inapplicable.

(Id. at 16–18.) The Court gave Plaintiffs leave to amend to cure those claims dismissed without

prejudice. (Id. at 20.)

          On March 9, 2020, Plaintiffs filed their First Amended Complaint. (Doc. 20.) On March

20, 2020, Sheriff Ard filed the instant re-urged motion to dismiss under Rule 12(b)(6). (Doc. 21.) 3

    II.      Rule 12(b)(6) Standard

          “Federal pleading rules call for a ‘short and plain statement of the claim showing that the

pleader is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a

complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.

City of Shelby, Miss., 135 S. Ct. 346, 346–47 (2014) (citation omitted).



3
 Again, Deputy McLin filed a separate re-urged motion to dismiss. (Doc. 22.) On January XX, 2021, the Court issued
a Ruling and Order denying Deputy McLin’s motion. (Doc. 35.)

                                                        5
       Case 3:19-cv-00066-JWD-EWD              Document 36       02/03/21 Page 6 of 26




       Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

               The complaint (1) on its face (2) must contain enough factual matter
               (taken as true) (3) to raise a reasonable hope or expectation (4) that
               discovery will reveal relevant evidence of each element of a claim.
               “Asking for [such] plausible grounds to infer [the element of a
               claim] does not impose a probability requirement at the pleading
               stage; it simply calls for enough fact to raise a reasonable
               expectation that discovery will reveal [that the elements of the claim
               existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

       Applying the above case law, the Western District of Louisiana has stated:

               Therefore, while the court is not to give the “assumption of truth” to
               conclusions, factual allegations remain so entitled. Once those
               factual allegations are identified, drawing on the court's judicial
               experience and common sense, the analysis is whether those facts,
               which need not be detailed or specific, allow “the court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged.” [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,
               1949 (2009)]; Twombly, 55[0] U.S. at 556. This analysis is not
               substantively different from that set forth in Lormand, supra, nor
               does this jurisprudence foreclose the option that discovery must be
               undertaken in order to raise relevant information to support an
               element of the claim. The standard, under the specific language of
               Fed. R. Civ. P. 8(a)(2), remains that the defendant be given adequate
               notice of the claim and the grounds upon which it is based. The
               standard is met by the “reasonable inference” the court must make
               that, with or without discovery, the facts set forth a plausible claim
               for relief under a particular theory of law provided that there is a
               “reasonable expectation” that “discovery will reveal relevant
               evidence of each element of the claim.” Lormand, 565 F.3d at 257;
               Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).




                                                 6
          Case 3:19-cv-00066-JWD-EWD              Document 36       02/03/21 Page 7 of 26




          In deciding a Rule 12(b)(6) motion, all well-pleaded facts are taken as true and viewed in

the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500, 502–03

(5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be successful,

but to determine if a “legally cognizable claim” has been asserted. Id. at 503.

   III.      Discussion of § 1983 Claims

             A.    Official Capacity Claims

                       1. Parties’ Arguments

                             a. Sheriff Ard’s Original Memorandum (Doc. 21-2)

          Sheriff Ard first argues that, if the Court dismisses all federal claims against Deputy

McLin, then it must dismiss all federal claims against Sheriff Ard. Because Sheriff Ard maintains

that Plaintiffs fail to state a viable claim against Deputy McLin, Sheriff Ard believes the claim

against him should be dismissed as well.

          Sheriff Ard next asserts that Plaintiffs fail to state an independent cause of action against

him under federal law. Again, the First Amended Complaint is conclusory and keeps the same

general allegations against Sheriff Ard. He specifically argues:

                  Here, Plaintiffs’ Amended and Supplemental Complaint makes only
                  the conclusory allegations that Sheriff Ard, with deliberate
                  indifference, gross negligence, and reckless disregard, maintained,
                  enforced, tolerated, permitted, and applied policies, practices, or
                  customs and usages of subjecting citizens to unreasonable seizures
                  by failing to adequately train, supervise, and equip employee to
                  handle dog/animal encounters, and that Sheriff Ard had a policy of
                  custom of failing to train his deputies regarding animal and dog
                  encounters

(Doc. 21-2 at 10.)

          Additionally, the allegation that there were other incidents involving Deputy McLin are

“woefully inadequate to support their allegations that Sheriff Ard improperly trained or supervised



                                                   7
        Case 3:19-cv-00066-JWD-EWD               Document 36        02/03/21 Page 8 of 26




his deputies, or how Sheriff Ard ‘maintained, enforced, tolerated, permitted, and applied’ policies

or customs of subjecting citizens to unreasonable seizures.” (Id. at 11.) Moreover, no details are

provided about these prior incidents. In any event, Plaintiffs fail to satisfy the definition of a

“policy” under Fifth Circuit law, as there are insufficient allegations of a persistent, widespread

practice of city officials.

        Even if Plaintiffs had alleged a policy, they have failed to show deliberate indifference.

Plaintiffs fail to allege facts showing that Sheriff Ard knew of such a policy or custom with “animal

encounters.” (Id. at 13.)

        Sheriff Ard asserts that Plaintiffs have done little to cure the deficiencies of their prior

complaint. Their allegations remain a formulaic recitation of the elements of the offense which is

insufficient under Iqbal/Twombly. Sheriff Ard again relies on Norton, which dismissed an official

capacity claim as conclusory, and Sheriff Ard argues that this case is an even stronger case for

dismissal that Norton.

                              b. Plaintiffs’ Opposition (Doc. 28)

        Plaintiffs assert that Sheriff Ard is the policy maker and that, as sheriff, he is responsible

for ensuring that his deputies act within the confines of state and federal law. This includes the

prohibition on unlawful seizures under the Fourth Amendment. The killing of a companion animal

can constitute such a seizure. Since Deputy McLin is a civil process server, it should be expected

that he has encounters with animals, so he should be trained in non-lethal approaches to animal

encounters. Deputy McLin’s prior incidents of killing animals shows that he is not sufficiently

trained. Further, “Sheriff Ard made the decisions to hire, suspend, and reinstate Deputy McLin

after the first dog killing.” (Doc. 28 at 7.) Deputy McLin’s conduct shows that Sheriff Ard acted

wrongfully to reinstate the deputy without proper training, and there is a pattern of violations.



                                                   8
         Case 3:19-cv-00066-JWD-EWD               Document 36        02/03/21 Page 9 of 26




                              c. Sheriff Ard’s Reply (Doc. 29)

         Sheriff Ard begins by emphasizing that the only allegations that matter are those contained

in the operative complaint, not those made in Plaintiffs’ opposition. The allegations in the

operative complaint are conclusory, and the bare allegations of a prior incident are insufficient.

Further, Plaintiffs fail to demonstrate that these two prior incidents constitute a policy. Lastly,

Plaintiffs do not establish how Sheriff Ard acted with deliberate indifference to Plaintiffs’

constitutional rights.

                         2. Applicable Law

                              a. Official Capacity Claims Generally

         “An official capacity suit is the equivalent of a suit against the entity of which the officer

is an agent. To determine whether a public official is liable in his official capacity, the Court looks

to the jurisprudence discussing whether a municipality or local government entity is liable under

section 1983.” Romain v. Governor's Office of Homeland Sec., No. 14-660, 2016 WL 3982329, at

*6 (M.D. La. July 22, 2016) (citations and quotations omitted). At the outset, it should be noted

that “a federal court may [not] apply a ‘heightened pleading standard’—more stringent than the

usual pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure—in civil rights

cases alleging municipal liability under . . . § 1983.” Leatherman v. Tarrant Cty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 164, 113 S. Ct. 1160, 1161, 122 L. Ed. 2d 517

(1993)

         “Section 1983 offers no respondeat superior liability.” Pineda v. City of Houston, 291 F.3d

325, 328 (5th Cir. 2002). “Municipalities face § 1983 liability ‘when execution of a government's

policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy, inflicts the injury. . . .” Id. (quoting Monell v. Dep't of Soc. Servs.



                                                    9
      Case 3:19-cv-00066-JWD-EWD               Document 36      02/03/21 Page 10 of 26




of City of New York, 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978)). That is, “[a]

municipality is liable only for acts directly attributable to it ‘through some official action or

imprimatur.’ ” Valle v. City of Houston, 613 F.3d 536, 541 (5th Cir. 2010) (quoting Piotrowski v.

City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)). “To establish municipal liability under §

1983, a plaintiff must show the deprivation of a federally protected right caused by action taken

‘pursuant to an official municipal policy.’ ” Id. (quoting Monell, 436 U.S. at 691, 98 S. Ct. 2018).

The Plaintiff must allege “(1) an official policy (or custom), of which (2) a policy maker can be

charged with actual or constructive knowledge, and (3) a constitutional violation whose ‘moving

force’ is that policy or custom.” Id. at 541–42 (quoting Piotrowski, 237 F.3d at 578).

                          b. Official Policy

       “A municipality is liable under § 1983 for a deprivation of rights protected by the

Constitution or federal laws that is inflicted pursuant to official policy.” Webster v. City of

Houston, 735 F.2d 838, 841 (5th Cir.), on reh'g, 739 F.2d 993 (5th Cir. 1984). “Official policy is:

               1. A policy statement, ordinance, regulation, or decision that is
               officially adopted and promulgated by the municipality's lawmaking
               officers or by an official to whom the lawmakers have delegated
               policy-making authority; or

               2. A persistent, widespread practice of city officials or employees,
               which, although not authorized by officially adopted and
               promulgated policy, is so common and well settled as to constitute
               a custom that fairly represents municipal policy. Actual or
               constructive knowledge of such custom must be attributable to the
               governing body of the municipality or to an official to whom that
               body had delegated policy-making authority. Actions of officers or
               employees of a municipality do not render the municipality liable
               under § 1983 unless they execute official policy as above defined.”

Id.

       With respect to practices and customs: “A pattern is tantamount to official policy when it

is ‘so common and well-settled as to constitute a custom that fairly represents municipal policy.’ ”

                                                10
       Case 3:19-cv-00066-JWD-EWD              Document 36        02/03/21 Page 11 of 26




Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 850 (5th Cir. 2009) (quoting Piotrowski, 237

F.3d at 579). “Where prior incidents are used to prove a pattern, they ‘must have occurred for so

long or so frequently that the course of conduct warrants the attribution to the governing body of

knowledge that the objectionable conduct is the expected, accepted practice of city employees.’ ”

Id. (quoting Webster, 735 F.2d at 842). “It is thus clear that a plaintiff must demonstrate ‘a pattern

of abuses that transcends the error made in a single case.’ ” Id. at 850–51 (quoting Piotrowski, 237

F.3d at 582 (citations omitted)). “A pattern requires similarity and specificity; ‘[p]rior indications

cannot simply be for any and all “bad” or unwise acts, but rather must point to the specific violation

in question.’ ” Id. at 851 (quoting Estate of Davis ex rel. McCully v. City of North Richland Hills,

406 F.3d 375, 383 (5th Cir. 2005)).

       “A pattern also requires ‘sufficiently numerous prior incidents,’ as opposed to ‘isolated

instances.’ ” Id. (quoting McConney v. City of Hous., 863 F.2d 1180, 1184 (5th Cir.1989)). Thus,

in Pineda, the Fifth Circuit held that eleven instances of warrantless entry did not support a pattern

of unconstitutional warrantless entry. Pineda, 291 F.3d at 329. In Peterson, the Fifth Circuit found

that 27 complaints of excessive force between 2002 and 2005 were insufficient to constitute a

pattern, as almost all of the incidents involved small crimes with minor injuries, and the police

force was large. Peterson, 588 F.3d at 851.

                           c. Moving Force of Constitutional Violation

       “The third prong requires a plaintiff to prove ‘moving force’ causation.” Valle, 613 F.3d at

542. “To succeed, ‘a plaintiff must show that the municipal action was taken with the requisite

degree of culpability and must demonstrate a direct causal link between the municipal action and

the deprivation of federal rights.’ ” Id. (quoting Bd. of the County Comm'rs v. Brown, 520 U.S.

397, 404, 117 S. Ct. 1382 (1997)). “That is, ‘the plaintiff must demonstrate that a municipal



                                                 11
       Case 3:19-cv-00066-JWD-EWD                 Document 36        02/03/21 Page 12 of 26




decision reflects deliberate indifference to the risk that a violation of a particular constitutional or

statutory right will follow the decision.’ ” Id. (quoting Brown, 520 U.S. at 411, 117 S. Ct. 1382).

“Deliberate indifference is a high standard—‘a showing of simple or even heightened negligence

will not suffice.’ ” Id. (quoting Piotrowski, 237 F.3d at 579).

        Additionally, “Plaintiffs must meet a heightened standard of causation in order to hold a

municipality liable under § 1983.” Id. at 546 (citing City of Canton, 489 U.S. at 391–92, 109 S.C

t. 1197). Plaintiffs must show that the municipal policy was the “ ‘moving force’ that caused the

specific constitutional violation.” Id. (citing Bryan County, 219 F.3d at 461). “In other words, the

plaintiff must establish a ‘direct causal link’ between the municipal policy and the constitutional

injury.” Id. (citing Brown, 520 U.S. at 404, 117 S. Ct. 1382).

                            d. Failure-To Claims and Deliberate Indifference

        To state a claim for a claim against a municipality for failure to train, “a plaintiff must

show that (1) the municipality's training policy or procedure was inadequate; (2) the inadequate

training policy was a ‘moving force’ in causing violation of the plaintiff's rights; and (3) the

municipality was deliberately indifferent in adopting its training policy.” Valle, 613 F.3d at 544

(citation omitted). “All failure to act claims, such as . . . failure to train [or] supervise . . . involve

the same basic elements: inadequacy, deliberate indifference, and causation.” Snow v. City of El

Paso, Texas, 501 F. Supp. 2d 826, 833 n. 5 (W.D. Tex. 2006) (citations omitted).

        “The failure to provide proper training may fairly be said to represent a policy for which

the city is responsible, and for which the city may be held liable if it actually causes injury.” Valle,

613 F.3d at 544 (quoting Bryan County, 219 F.3d at 457). “In resolving the issue of a city's liability,

the focus must be on adequacy of the training program in relation to the tasks the particular officers

must perform.” Id. (quoting City of Canton, 489 U.S. at 390, 109 S. Ct. 1197). Additionally, “for



                                                    12
       Case 3:19-cv-00066-JWD-EWD              Document 36        02/03/21 Page 13 of 26




liability to attach based on an ‘inadequate training’ claim, a plaintiff must allege with specificity

how a particular training program is defective.” Goodman v. Harris Cty., 571 F.3d 388, 395 (5th

Cir. 2009) (quoting Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005)).

       “[D]eliberate indifference is a stringent standard of fault, requiring [allegations] that a

municipal actor disregarded a known or obvious consequence of his action.” Connick v. Thompson,

563 U.S. 51, 61, 131 S. Ct. 1350, 1360, 179 L. Ed. 2d 417 (2011). Plaintiffs “must show that ‘in

light of the duties assigned to specific officers or employees the need for more or different training

is so obvious, and the inadequacy so likely to result in the violation of constitutional rights, that

the policymakers of the city can reasonably be said to have been deliberately indifferent to the

need.’ ” Valle, 613 F.3d at 547 (quoting City of Canton, 489 U.S. at 390, 109 S. Ct. 1197). In

Connick, the Supreme Court summarized this standard as follows:

               Thus, when city policymakers are on actual or constructive notice
               that a particular omission in their training program causes city
               employees to violate citizens' constitutional rights, the city may be
               deemed deliberately indifferent if the policymakers choose to retain
               that program. The city's “policy of inaction” in light of notice that
               its program will cause constitutional violations ‘is the functional
               equivalent of a decision by the city itself to violate the Constitution.
               A less stringent standard of fault for a failure-to-train claim would
               result in de facto respondeat superior liability on municipalities[.] .
               . . see also Pembaur, supra, at 483, 106 S. Ct. 1292 (opinion of
               Brennan, J.) (“ [M]unicipal liability under § 1983 attaches where—
               and only where—a deliberate choice to follow a course of action is
               made from among various alternatives by [the relevant] officials
               ...”).

               A pattern of similar constitutional violations by untrained
               employees is “ordinarily necessary” to demonstrate deliberate
               indifference for purposes of failure to train. Policymakers' continued
               adherence to an approach that they know or should know has failed
               to prevent tortious conduct by employees may establish the
               conscious disregard for the consequences of their action—the
               “deliberate indifference”—necessary to trigger municipal liability.
               Without notice that a course of training is deficient in a particular
               respect, decisionmakers can hardly be said to have deliberately

                                                 13
        Case 3:19-cv-00066-JWD-EWD                       Document 36           02/03/21 Page 14 of 26




                  chosen a training program that will cause violations of constitutional
                  rights.

Connick, 563 U.S. at 61–62, 131 S. Ct. at 1360 (citations and quotations mostly omitted). 4

          “A municipality's culpability for a deprivation of rights is at its most tenuous where a claim

turns on a failure to train.” Connick, 563 U.S. 51, 61, 131 S. Ct. 1350, 1359 (2011) (citation

omitted). The Supreme Court advises that the heightened standard of fault and causation for these

claims is intended to prevent federal courts from engaging “in an endless exercise of second-

guessing municipal employee-training programs. This is an exercise we believe the federal courts

are ill suited to undertake, as well as one that would implicate serious questions of federalism.”

City of Canton, 389 U.S. at 392, 109 S. Ct. at 1206 (internal citations omitted).

                                e. Need for an Underlying Constitutional Violation

         “The Supreme Court has explained that a municipality cannot be liable ‘[i]f a person has

suffered no constitutional injury at the hands of the individual police officer.’ ” Bustos v. Martini

Club Inc., 599 F.3d 458, 467 (5th Cir. 2010) (quoting City of Los Angeles v. Heller, 475 U.S. 796,

799, 106 S. Ct. 1571 (1986)).               Thus, official capacity “claims fail without an underlying

constitutional violation.” Whitley v. Hanna, 726 F.3d 631, 648–49 (5th Cir. 2013) (citing Bustos,

599 F.3d at 467 (“Because [plaintiff] has alleged no constitutional injury attributable to the

Officers, [plaintiff] has failed to state a claim that a City policy was the moving force behind a

violation of his constitutional rights.”)).




4
  A showing “of deliberate indifference is difficult, although not impossible, to base on a single incident.” Valle, 613
F.3d at 549 (citation omitted). “The ‘single incident exception’ is extremely narrow; a plaintiff must prove that the
highly predictable consequence of a failure to train would result in the specific injury suffered, and that the failure to
train represented the moving force behind the constitutional violation.” Id. (emphasis by Valle, citations and quotations
omitted).


                                                           14
       Case 3:19-cv-00066-JWD-EWD                Document 36        02/03/21 Page 15 of 26




                      3. Analysis

        Primarily, the Court notes that Plaintiffs stated a viable claim against Deputy McLin.

(Ruling and Order, Doc. 35.) Thus, the Court will not grant the motion to dismiss for lack of an

underlying constitutional violation.

        Putting that aside, Plaintiffs’ official capacity claim fails on virtually every level. First,

even assuming Plaintiffs had identified a policy of “failing to adequately train, supervise, and equip

employees to properly handle dog/animal encounters without the use of lethal force” (First Amend.

Compl. ¶ 50, Doc. 20) (which is questionable), Plaintiffs fail to allege sufficiently numerous,

similar prior incidents to satisfy the requirement of a custom. Again, “[a] pattern requires

similarity and specificity; ‘[p]rior indications cannot simply be for any and all “bad” or unwise

acts, but rather must point to the specific violation in question.’ ” Peterson, 588 F.3d at 851. Here,

Plaintiff alleges that, on prior occasions, Deputy McLin “discharged his gun, killing a dog, while

no person was in danger of severe physical harm.” (First Amend. Compl. ¶ 40, Doc. 20.) But no

other details are given to show that the instant incident is similar to the past ones. And, even if

this allegation was sufficiently similar, Plaintiffs certainly fail to allege a sufficient number of prior

incidents. See Pineda, 291 F.3d at 329 (finding 11 instances of warrantless entry insufficient);

Peterson, 588 F.3d at 851 (finding 27 complaints of excessive force in three years insufficient).

        Second, to state a failure-to claim, Plaintiffs must specifically allege how the training,

supervision, and hiring is defective. See Goodman, 571 F.3d at 395. Here, Plaintiffs allege that

Sheriff Ard “maintained, enforced, tolerated, permitted, and applied policies, practices, or customs

and usages of (including but not limited to) subjecting citizens to unreasonable seizures by failing

to adequately train, supervise, and equip employees to properly handle dog/animal encounters

without the use of lethal force as evidenced.” (First Amend. Compl. ¶ 50, Doc. 20.) However,



                                                   15
       Case 3:19-cv-00066-JWD-EWD               Document 36       02/03/21 Page 16 of 26




Plaintiffs do not allege how Sheriff Ard did any of this or how the training program was otherwise

defective. Without more, Plaintiffs’ allegations of inadequate training, supervising, and hiring are

insufficient.

        Third, even if Plaintiffs had sufficiently alleged a custom and the inadequacy of the

training, supervising, and hiring, Plaintiffs failed to adequately allege deliberate indifference.

Again, “[a] pattern of similar constitutional violations by untrained employees is ‘ordinarily

necessary’ to demonstrate deliberate indifference for purposes of failure to train.” Connick, 563

U.S. at 61–62, 131 S. Ct. at 1360 (citations and quotations mostly omitted). Here, Plaintiffs do

not allege a pattern. They allege only an unknown number of incidents with the same deputy.

(First Amend. Compl. ¶ 40–41, Doc. 20.) Further, other allegations of deliberate indifference (id.

¶¶ 62) are wholly conclusory. As a result, Plaintiffs fail to allege that Sheriff Ard “disregarded a

known or obvious consequence of his action.” Connick, 563 U.S. at 61, 131 S. Ct. at 1360.

        In sum, Plaintiffs have failed to state a viable official capacity claim against Sheriff Ard.

Consequently, this claim will be dismissed.

            B. Individual Capacity Claims

                     1. Parties’ Arguments

        Sheriff Ard next asserts that Plaintiffs must allege that he was personally involved in the

deprivation or that his actions were casually connected to same, but Plaintiffs have failed to do so.

Plaintiffs have not alleged that Sheriff Ard was personally involved with or even present at the

scene of the constitutional violation, so they have failed to state a viable individual capacity claim.

Plaintiffs have only pled conclusory allegations of policies, but, for the same reasons given above,

these are insufficient. Plaintiffs have also failed to allege deliberate indifference, as there is no

pattern of similar violations. In any event, Sheriff Ard is entitled to qualified immunity.



                                                  16
       Case 3:19-cv-00066-JWD-EWD               Document 36       02/03/21 Page 17 of 26




       Plaintiffs make no additional arguments about Sheriff Ard’s liability other than what was

summarized above.

       Sheriff Art responds by arguing that Plaintiffs failed to address his arguments, so they have

waived these claims. Even if they hadn’t, Plaintiffs still failed to plead viable individual capacity

claims. Plaintiffs’ claims are wholly conclusory, and Plaintiffs provide no detail about how any

training program was deficient

                     2. Applicable Law

       “Qualified immunity provides government officials performing discretionary functions

with a shield against civil damages liability, so long as their actions could reasonably have been

thought consistent with the rights they are alleged to have violated.” Gobert v. Caldwell, 463 F.3d

339, 345 (5th Cir. 2006) (citing Anderson v. Creighton, 483 U.S. 635, 638, 107 S. Ct. 3034, 97 L.

Ed. 2d 523 (1987)). “In determining whether an official enjoys immunity, we ask (1) whether the

plaintiff has demonstrated a violation of a clearly established federal constitutional or statutory

right and (2) whether the official's actions violated that right to the extent that an objectively

reasonable person would have known.” Id. (citing Hope v. Pelzer, 536 U.S. 730, 122 S. Ct. 2508,

153 L. Ed. 2d 666 (2002)). Courts are “permitted to exercise their sound discretion in deciding

which of the two prongs of the qualified immunity analysis should be addressed first in light of

the circumstances in the particular case at hand.” See Pearson v. Callahan, 555 U.S. 223, 236, 129

S. Ct. 808, 172 L. Ed. 2d 565 (2009).

        “ ‘A supervisory official may be held liable . . . only if (1) he affirmatively participates in

the acts that cause the constitutional deprivation, or (2) he implements unconstitutional policies

that causally result in the constitutional injury.’ ” Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011)

(quoting Gates v. Texas Dep't of Prot. & Reg. Servs., 537 F.3d 404, 435 (5th Cir. 2008)). “ ‘In



                                                  17
       Case 3:19-cv-00066-JWD-EWD                 Document 36        02/03/21 Page 18 of 26




order to establish supervisor liability for constitutional violations committed by subordinate

employees, plaintiffs must show that the supervisor act[ed], or fail[ed] to act, with deliberate

indifference to violations of others' constitutional rights committed by their subordinates.’ ” Id.

(quoting Gates, 537 F.3d at 435 (internal quotation marks and citation omitted, alterations and

emphasis in Gates)).

        “ ‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Estate of Davis ex rel. McCully

v. City of N. Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005) (quoting Board of Cty. Comm'rs of

Bryan Cty. v. Brown, 520 U.S. 397, 410, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997)). “ ‘For an

official to act with deliberate indifference, the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.’ ” Id. (quoting Smith v. Brenoettsy, 158 F.3d 908, 912 (5th Cir. 1998)). “Deliberate

indifference requires a showing of more than negligence or even gross negligence.” Id. (citing City

of Canton v. Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989); Doe v. Taylor

Indep. Sch. Dist., 15 F.3d 443, 453 (5th Cir. 1994) (en banc)). “ ‘Actions and decisions by officials

that are merely inept, erroneous, ineffective, or negligent do not amount to deliberate indifference

and do not divest officials of qualified immunity.’ ” Id. (quoting Alton v. Texas A&M Univ., 168

F.3d 196, 201 (5th Cir. 1999)).

        Additionally, “[a] failure to adopt a policy can be deliberately indifferent when it is obvious

that the likely consequences of not adopting a policy will be a deprivation of constitutional rights.”

Porter, 659 F.3d at 446 (quoting Rhyne v. Henderson Cty., 973 F.2d 386, 392 (5th Cir. 1992).

Nevertheless, “[l]iability for failure to promulgate policy . . . require[s] that the defendant . . . acted




                                                    18
       Case 3:19-cv-00066-JWD-EWD               Document 36        02/03/21 Page 19 of 26




with deliberate indifference.” Id. As the Fifth Circuit stated with respect to “failure-to-train”

claims:

                 To establish that a state actor disregarded a known or obvious
                 consequence of his actions, there must be actual or constructive
                 notice that a particular omission in their training program causes . .
                 . employees to violate citizens' constitutional rights and the actor
                 nevertheless chooses to retain that program. A pattern of similar
                 constitutional violations by untrained employees is ordinarily
                 necessary to demonstrate deliberate indifference, because without
                 notice that a course of training is deficient in a particular respect,
                 decisionmakers can hardly be said to have deliberately chosen a
                 training program that will cause violations of constitutional rights.
                 Without cabining failure-to-train claims in this manner (or,
                 logically, failure-to-promulgate-policy claims), a standard less
                 stringent than deliberate indifference would be employed, and a
                 failure-to-train claim would result in de facto respondeat superior
                 liability.

Porter, 659 F.3d at 447 (citations, alterations, and quotations omitted).

          As to the other prong of the Court’s analysis, “ ‘[q]ualified immunity attaches when an

official's conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’ ” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per

curiam) (quoting White v. Pauly, 580 U.S. ––––, ––––, 137 S. Ct. 548, 551, 196 L. Ed. 2d 463

(2017) (per curiam ) (alterations and internal quotation marks omitted)). “ ‘Because the focus is

on whether the officer had fair notice that her conduct was unlawful, reasonableness is judged

against the backdrop of the law at the time of the conduct.’ ” Id. (quoting Brosseau v. Haugen, 543

U.S. 194, 198, 125 S. Ct. 596, 160 L. Ed. 2d 583 (2004) (per curiam)).

          “Although ‘[the Supreme] Court's caselaw does not require a case directly on point for a

right to be clearly established, existing precedent must have placed the statutory or constitutional

question beyond debate.’ ” Id. (quoting White, 580 U.S. at ––––, 137 S. Ct. at 551 (internal

quotation marks omitted)). “ ‘In other words, immunity protects all but the plainly incompetent or



                                                  19
       Case 3:19-cv-00066-JWD-EWD               Document 36       02/03/21 Page 20 of 26




those who knowingly violate the law.’ ” Id. (quoting White, 580 U.S. at ––––, 137 S. Ct. at 551

(internal quotation marks omitted)).

       “ ‘Of course, general statements of the law are not inherently incapable of giving fair and

clear warning to officers.’ ” Id. at 1153 (quoting White, 580 U.S., at ––––, 137 S. Ct., at 552

(internal quotation marks omitted)). “But . . . [a]n officer ‘cannot be said to have violated a clearly

established right unless the right's contours were sufficiently definite that any reasonable official

in the defendant's shoes would have understood that he was violating it.’ ” Id. (quoting Plumhoff

v. Rickard, 572 U.S. ––––, ––––, 134 S. Ct. 2012, 2023, 188 L. Ed. 2d 1056 (2014)).

                     3. Analysis

       Having carefully considering the matter, the Court finds that Plaintiffs have failed to state

viable individual capacity claims against Sheriff Ard. In short, Plaintiffs allege no constitutional

violation by Sheriff Ard.

       First, Plaintiffs fail to allege that Sheriff Ard personally participated in Deputy McLin’s

constitutional violation. See Porter, 659 F.3d at 446. As Sheriff Ard notes, he is not even alleged

to have been at the scene of Roscoe’s shooting.

       Second, for the reasons articulated above, Plaintiffs fail to allege that Sheriff Ard

implemented unconstitutional policies. See id. Again, the allegations in the First Amended

Complaint ¶¶ 50–52, 62, Doc. 20, are wholly conclusory. Even if they were not, the other alleged

incidents with Deputy McLin (id. ¶¶ 40–41) are insufficient in number and similarity to constitute

a custom. See Pineda, 291 F.3d at 329; Peterson, 588 F.3d at 851

       Third, Plaintiffs fail to adequately allege deliberate indifference. Plaintiffs point to an

unknown number of other incidents without any detail, and this hardly constitutes a pattern.

Moreover, Plaintiffs fail to sufficiently allege that Sheriff Ard was aware of a substantial risk of



                                                  20
       Case 3:19-cv-00066-JWD-EWD               Document 36       02/03/21 Page 21 of 26




harm and actually drew the inference. Plaintiffs allege only “[u]pon information and belief,” that

the deputy “has previously been involved in situations wherein he discharged his gun, killing a

dog, while no person was in danger of severe physical harm.” (First Amend. Compl. ¶ 40, Doc.

20.) They do not allege beyond conclusions that Sheriff Ard was aware of these prior incidents.

         For all these reasons, the motion is granted in this respect. The individual capacity claims

against Sheriff Ard will be dismissed.

   IV.      Discussion of State Law Claims

            A. Parties’ Arguments

         Sheriff Ard next argues that, aside from Plaintiffs’ respondeat superior claim against him

(which Sheriff Ard does not seek dismissal of (Doc. 21-2 at 4)), Plaintiffs fail to state viable state

law claims against him. First, Plaintiffs give only conclusory allegations that Sheriff Ard provided

inadequate supervision and training and instituted inadequate policies. Thus, for the same reasons

the federal claims were dismissed, the state law claims should be dismissed. Second, Sheriff Ard

is entitled to immunity under La. R.S. 9:2798.1. Sheriff Ard relies on Hoffpauir v. Columbia

Casualty Co., No. 12-403, 2013 WL 5934699 (M.D. La. Nov. 5, 2013), for the proposition that

hiring, training, and supervision are discretionary functions within the ambit of this statute.

Further, Plaintiffs fail to demonstrate that either exception to this immunity statue applies.

         Plaintiffs add little to their above arguments to address the state law claims. They mainly

assert that Sheriff Ard’s conduct satisfies the criminal or fraudulent misconduct exception to La.

R.S. 9:2798.1.

         In reply, Sheriff Ard argues that Plaintiffs’ contention of criminal misconduct is

conclusory. No facts or details are provided about Deputy McLin’s prior incident or about how

Sheriff Ard’s conduct is criminal, fraudulent, malicious, etc.



                                                 21
       Case 3:19-cv-00066-JWD-EWD               Document 36      02/03/21 Page 22 of 26




           B. Applicable Law

       La. R.S. 9:2798.1, entitled “Policymaking or discretionary acts or omissions of public

entities or their officers or employees,” states:

               B. Liability shall not be imposed on public entities or their officers
               or employees based upon the exercise or performance or the failure
               to exercise or perform their policymaking or discretionary acts when
               such acts are within the course and scope of their lawful powers and
               duties

La. R.S. 9:2798.1 also states:

               C. The provisions of Subsection B of this Section are not applicable:

               (1) To acts or omissions which are not reasonably related to the
               legitimate governmental objective for which the policymaking or
               discretionary power exists; or

               (2) To acts or omissions which constitute criminal, fraudulent,
               malicious, intentional, willful, outrageous, reckless, or flagrant
               misconduct.

       In Hoffpauir, a different division of this Court explained how Louisiana appellate courts

have applied La. R.S. 9:2798.1:

               In Smith v. Lafayette Parish Sheriff's Department, . . . the plaintiff
               alleged the Lafayette Parish Sheriff's Department hiring and
               retention policy was inadequate. See 874 So.2d 863 (La. App. 3 Cir.
               2004). In Smith, a rape victim brought suit against the Lafayette
               Parish Sheriff’s Department claiming that the Sherriff’s
               hiring/retention policies were inadequate, after it was discovered
               that one of the department's detectives had raped her and multiple
               other individuals. Id. at 865. The court found that the sheriff's
               “hiring/retention policy was a discretionary act” and liability could
               not be imposed on the department or its officers for the application
               of that policy. Id. at 867.

Hoffpauir, 2013 WL 5934699, at *12. That division also stated:

               . . . the hiring, training, and supervision policy of the Livingston
               Parish Sheriff's Department is a discretionary function. Like
               in Smith, the plaintiffs have failed to point to a Louisiana statute
               mandating a particular policy or procedure for hiring, training,

                                                    22
      Case 3:19-cv-00066-JWD-EWD               Document 36        02/03/21 Page 23 of 26




               supervising, or screening officers; and the court's review has also
               failed to uncover any relevant statute mandating a policy or
               procedure. Accordingly, the sheriff's department's hiring, training,
               retention, and supervision policy are discretionary functions, for
               which Louisiana Revised Statutes § 9:2798.1 grants the officers and
               the department immunity.

Id.

       The Fifth Circuit has also applied La. R.S. 9:2798.1, explaining,

               The Supreme Court of Louisiana considers the immunity conferred
               on state public officials by this law to be “essentially the same as the
               immunity conferred on the federal government by the exception to
               the Federal Tort Claims Act (FTCA).” Jackson v. State ex rel. the
               Dep't of Corrections, 785 So.2d 803, 809 (La. 2001). Louisiana
               courts have adopted a test analogous to the FTCA discretionary
               function test in determining whether an official is protected by the
               statute, namely, (1) whether a state law, regulation, or policy
               specifically prescribes the officer's course of action; and (2) whether
               the challenged action is grounded in political, economic, or social
               policy. See Fowler v. Roberts, 556 So.2d 1, 15 (La. 1990) (adopting
               the FTCA discretionary function test reiterated in Berkovitz v.
               United States, 486 U.S. 531, 536–37, 108 S. Ct. 1954, 1958–59, 100
               L. Ed. 2d 531 (1988)). Under part one, if the official has no
               alternatives, the exception does not apply. Williams v. City of
               Monroe, 658 So.2d 820, 828 (La.Ct.App.2d Cir.1995). Under part
               two, the court must determine whether, if the action involves
               selection among alternatives, the choice was policy-based. Id. An
               officer's use of policy-based discretion protects him from state tort
               liability.

               Chief Prator had a wide variety of options for training officers under
               his command; no law, regulation, or policy of the State of Louisiana
               explicitly directed his course of action. Further, his training and
               supervisory decisions are grounded in policy considerations; he had
               to assess the community's needs, contemplate the types of situations
               his officers would face, and ultimately reconcile his training
               decisions with the department's budget. Because his actions meet
               both prongs of the discretionary immunity test, Chief Prator is
               immune from the plaintiffs' state law tort claims.

Roberts v. City of Shreveport, 397 F.3d 287, 296 (5th Cir. 2005).




                                                 23
        Case 3:19-cv-00066-JWD-EWD             Document 36       02/03/21 Page 24 of 26




           C. Analysis

        Having carefully considered the matter, the Court will grant the motion, for the same

reasons given in the Court’s prior ruling. As in Hoffpauir and Roberts, Sheriff Ard’s duties to

train, supervise, and hire are not prescribed by law or regulation, and these duties are grounded in

policy considerations.

        Further, Plaintiffs fail to demonstrate that an exception to La. R.S. 9:2798.1 applies.

Plaintiffs’ argument that Sheriff Ard engaged in “criminal, fraudulent, malicious, intentional,

willful, outrageous, reckless, or flagrant misconduct” are wholly conclusory and unsupported by

the operative complaint. (See First. Amend. Compl. ¶¶ 50–52, 62, Doc. 20.) As Sheriff Ard argues,

no facts are alleged about Deputy McLin’s prior incidents with dogs (beyond the somewhat

conclusory allegation that “no person was in danger of severe physical harm” (id. ¶ 40), and no

details are given as to how or why Sheriff Ard retained Deputy McLin after these incidents.

Further, no details are given about how Sheriff Ard was deficient in his training, supervision, or

hiring. Even if Sheriff Ard was negligent, the Court cannot say that this conduct was intentional,

malicious, reckless, or anything else that would fall within La. R.S. 9:2798.1(C)(2). Without more,

Plaintiffs have failed to demonstrate that Sheriff Ard is not entitled to immunity under La. R.S.

9:2798.1 for their claims of negligent hiring, training, and supervising.

   V.      Leave to Amend

        Plaintiffs seek leave to amend their complaint if they failed to state viable claims. Federal

Rules of Civil Procedure 15(a) “requires a trial court to grant leave to amend freely, and the

language of this rule evinces a bias in favor of granting leave to amend.” Jones v. Robinson Prop.

Grp., LP, 427 F.3d 987, 994 (5th Cir. 2005) (internal citations and quotations omitted). However,

“[l]eave to amend is in no way automatic, but the district court must possess a ‘substantial reason’



                                                 24
       Case 3:19-cv-00066-JWD-EWD             Document 36        02/03/21 Page 25 of 26




to deny a party's request for leave to amend.” Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic

Ass’n, 751 F.3d 368, 378 (5th Cir. 2014) (citing Jones, 427 F.3d at 994). The Fifth Circuit further

described the district courts’ discretion on a motion to amend as follows:

       The district court is entrusted with the discretion to grant or deny a motion to amend
       and may consider a variety of factors including “undue delay, bad faith or dilatory
       motive on the part of the movant, repeated failures to cure deficiencies by
       amendments previously allowed, undue prejudice to the opposing party . . . , and
       futility of the amendment.” Jones, 427 F.3d at 994. (citation omitted). “In light of
       the presumption in favor of allowing pleading amendments, courts of appeals
       routinely hold that a district court's failure to provide an adequate explanation to
       support its denial of leave to amend justifies reversal.” Mayeaux v. La. Health Serv.
       & Indent. Co., 376 F.3d 420, 426 (5th Cir. 2004) (citation omitted). However, when
       the justification for the denial is “readily apparent,” a failure to explain “is
       unfortunate but not fatal to affirmance if the record reflects ample and obvious
       grounds for denying leave to amend.” (citation and internal quotation marks
       omitted).

Id., 751 F.3d at 378.

       In addition, the Fifth Circuit has made clear that “[d]enying a motion to amend is not an

abuse of discretion if allowing an amendment would be futile.” Id. (citing Briggs v. Miss., 331

F.3d 499, 508 (5th Cir. 2003)). An amendment would be deemed futile “if it would fail to survive

a Rule 12(b)(6) motion.” Id.

       Having carefully considered the matter, the Court will deny Plaintiffs’ request for leave to

amend. First, as stated above, “repeated failures to cure deficiencies by amendments previously

allowed” is a factor to consider when granting or denying leave to amend, as is undue delay. Id. at

378 (citation omitted). Here, Plaintiffs had the benefit of the Court’s ruling on Sheriff Ard’s

original motion to dismiss, yet they failed to cure the deficiencies of their original complaint.

Second, even putting this aside, further amendment would be futile; Plaintiffs’ claims against

Sheriff Ard remain conclusory and unsubstantiated. As a result, Plaintiffs’ request for amendment

will be denied. See Apollo Energy, LLC v. Certain Underwriters at Lloyd's, London, 387 F. Supp.



                                                25
      Case 3:19-cv-00066-JWD-EWD             Document 36      02/03/21 Page 26 of 26




3d 663, 679 (M.D. La. 2019) (deGravelles, J.) (denying leave to amend when plaintiff should have

had notice of issue following court’s ruling on original motion to dismiss, and when further

amendment would be futile).

   VI.      Conclusion

         Accordingly,

         IT IS ORDERED that the Re-Urged Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc.

21) filed by Defendant Jason Ard, Sheriff of Livingston Parish, State of Louisiana is GRANTED,

and all claims by Plaintiffs against Sheriff Ard—other than Plaintiffs’ state law respondeat

superior claim for Deputy McLin’s actions —are DISMISSED WITH PREJUDICE.

         Signed in Baton Rouge, Louisiana, on February 3, 2021.




                                          S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                               26
